Citation Nr: 1200110	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for lumbar disc disease with left leg radiculopathy, status post laminectomy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to March 1979 and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that in relevant part denied service connection for a low back disability.  However, VA's Agency of Original Jurisdiction (AOJ) throughout the course of the appeal has been the RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds additional development is required before the appeal is adjudicated.

The Veteran asserts low back pain beginning in service and chronic since service.  She had a VA general medical examination in December 2005 in which the examiner noted the Veteran had undergone surgery for herniated disc in July 2005 (four months after release from active duty).  The examiner diagnosed a residual current low back disorder (lumbar disc disease with radiculopathy to the left leg, status post laminectomy with residual mild low back pain and numbness along the lateral aspect of the left foot) but did not provide an opinion regarding the etiology of the disorder.

Because the Veteran has described chronic symptoms since service and has shown a current diagnosed disorder, she has presented a prima facie case for service connection and is entitled to an adequate VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The December 2005 VA general medical examination is inadequate as a basis for a decision because the examiner did not have access to the claims file and also did not provide an opinion as to whether the Veteran's underlying herniated disc was or was not related to active service.

The Board acknowledges that the Veteran executed a self-reported post-deployment questionnaire in January 2005 in which she denied back pain during deployment, and that she had a release from active duty (REFRAD) examination in February 2005 in which the spine was clinically evaluated as "normal."  However, the Veteran now asserts continuous pain since service, and the record is silent in regard to any intervening low back injury during the four months between the Veteran's discharge from service and her lumbar disc surgery.  Because of this ambiguity, further development is required.  Specifically, the AOJ should obtain the records pertaining to the July 2005 spinal surgery to determine whether the Veteran's herniated disc was attributed to any specific trauma during or after service.

Finally, the Veteran's service representative urges the Board to grant service connection on a presumptive basis under 38 C.F.R. § 3.309(a) because the Veteran's disc disease became manifest to a compensable degree within the first year after discharge from service.  However, that regulation provides a presumption for arthritis; in this case there is no evidence the Veteran has arthritis.  She has disc disease.  The presumption accordingly does not apply.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain the private treatment records pertaining to the Veteran's lumbar disc surgery performed on July 18, 2005, to include the treatment records of Dr. Carter S. Harsh and any other relevant surgical reports.  Any further record development as may be logically indicated from a review of these records should be undertaken.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the diagnosis and etiology of any present thoracolumbar spine disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present low back disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder was incurred in service, or if pre-existing service was aggravated by active service.  

The rationale for all opinions expressed should be provided.

3.  Then, the RO or the AMC should readjudicate the issue of service connection for a low back disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford her the requisite opportunity to respond before the case is returned to the Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the appellant until she is otherwise notified, but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


